DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 20 recite the limitation "a third network management unit", for example see claim 6, line 4.  There is insufficient antecedent basis for this limitation in the claim, because the parent claim only mentions a first network management unit.  The term “third” suggests a second, which is not recited by the parent claim.  Claims 6 and 20 depend on corresponding independent claims which do not mention a second network management unit.  Appropriate clarification and correction is required, such as amending the claims to recite one of a plurality of network management units.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 15, 22, and 23, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaw et al. (US 2018/0332442 A1), hereinafter referred to as D1.
Regarding claims 1, 8, 15, and 24, D1 discloses a dynamic network slice-switching and handover system and method, which comprises:
receiving, by a first network management unit, a network slice management request message, wherein the network slice management request message comprises service traffic information of the network slice (Referring to Figures 2, 3A, and 3B, UE 116, 202 requests a change to second access point at 310 (equivalent to request message comprising service traffic information of the network slice as the service traffic corresponds to the UE’s traffic service that corresponds to the traffic serviced by the network slice).  Equipment of the mobile network provider and/or equipment of a third party managing the slice switching and/or handovers receives the request.  See paragraphs 0063 and 0064.), wherein the service traffic information of the network slice comprises any one of or any combination of the following information about terminal devices: a quantity of terminal devices, a geographic distribution of the terminal devices, a service transmission status of the terminal devices, an activation ratio of the terminal devices, a moving status of the terminal devices, and a roaming status of the terminal devices (Referring to Figures 2, 3A, and 3B, a service request component 202 that can receive a request ; and 
based on the service traffic information of the network slice, deploying, by the first
network management unit the network slice or selecting an available network slice in an existing network (Referring to Figures 2, 3A, and 3B, The received request is evaluated to determine whether the request can or otherwise should be satisfied (based on the service traffic information of the network slice). The evaluation can be based on one or more of several considerations. Considerations include, without limitation, an identity of the subscriber and/or the UE device, an identity of other subscribers and/or equipment, e.g., other UE devices participating in the service, e.g., a calling party and a called party of a VoIP call, a QoS based on a subscription, a QoS requirement of the service and/or applications used by the service, network conditions, e.g., network congestion, delays, bandwidth, and so on. In at least some embodiments, the evaluation 
Regarding claims 5 and 12, D1 discloses receiving, by the first network management unit, the service traffic information of the network slice from a service management unit; or, receiving, by the first network management unit, the service traffic information of the network slice from a tenant; or, receiving, by the first network management unit, the service traffic information of the network slice from a second network management unit (Referring to Figures 2, 3A, and 3B, UE 116, 202 (tenant) requests a change to second access point at 310 (equivalent to request message carries service traffic information of the network slice).  Equipment of the mobile network provider and/or equipment of a third party managing the slice switching and/or handovers receives the request (first network management unit).  The received request is evaluated to determine whether the request can or otherwise should be satisfied.  See paragraphs 0063-0065.)
Regarding claims 22 and 23, D1 discloses wherein the information of terminal devices is corresponding to the network slice (Referring to Figures 2, 3A, and 3B, a service request component 202 that can receive a request for a service (e.g., streaming video, navigation service, content delivery service, emergency service, etc.) (under a broad literal reasonable interpretation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-11, 13, 16-18, 20, 21, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Chou et al. (US 2019/0386878 A1), hereinafter referred to as D2.
	Regarding claim 2, 9, and 16, D1 does not disclose determining, by the first network management unit, service traffic information of the network slice subnet based on the service traffic information of the network slice.
	D2 teaches the Service Management Function 120 receives the service requirements from the Customer 110, and manages the services provided by the Operator. Note, the service can be the 3GPP service running on the Network Slice Instance(s). The Service Management Function 120 converts the service requirements to the Network Slice requirements (such as network type, network capacity, QoS requirements, etc.) and provides them to the Network Slice Management Function 130. The Network Slice Management Function 130 manages the Network Slice Instance(s) based on the Network Slice requirements received from the Service Management Function 120. The Network Slice SubNet Management Function 140 manages the Network Slice 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the slice subnet and slice subnet management of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to increase network flexibility for service requests and scalability to support a wide range of service.
Regarding claim 3, 10, and 17, D1 does not disclose wherein the deploying, by the first network management unit, the network slice or selecting an available network slice in an existing network, based on the service traffic information of the network slice comprises: deploying, by the first network management unit, the network slice subnet or selecting the available network slice subnet in the existing network, based on the service traffic information of the network slice subnet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the slice subnet and slice subnet management of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to increase network flexibility for service requests and scalability to support a wide range of service.
sending, by the first network management unit, the service traffic information of the network slice subnet to a domain management unit.
D2 teaches the Service Management Function 120 receives the service requirements from the Customer 110, and manages the services provided by the Operator. Note, the service can be the 3GPP service running on the Network Slice Instance(s). The Service Management Function 120 converts the service requirements to the Network Slice requirements (such as network type, network capacity, QoS requirements, etc.) and provides them to the Network Slice Management Function 130. The Network Slice Management Function 130 manages the Network Slice Instance(s) based on the Network Slice requirements received from the Service Management Function 120. The Network Slice SubNet Management Function 140 manages the Network Slice SubNet Instance(s) based on the Network Slice SubNet requirements received from the Network Slice Management Function 130.  See paragraph 0013.  Upon receipt of the network slice requirements, decides whether a new Network Slice Instance needs to be created. If a new Network Slice Instance is needed, the Network Slice Management Function 130: Generates the Network Slice Template; Generates the Network Slice Subnet requirements, and sends the Network Slice SubNet requirements (sending, by the first network management unit, the service traffic information of the network slice subnet to a domain management unit) to the Network Slice Subnet Management Function, NSSMF, 140 (domain management unit). The Network Slice Subnet requirement may be for creation of a new Network Slice Subnet Instance, NSSI, or for reuse and modification of an existing Network Slice Subnet Instance.  See paragraph 0015.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the slice subnet and slice subnet management of D2 in the 
Regarding claim 6, 13, and 20, D1 does not disclose sending, by the first network management unit, the service traffic information of the network slice to a third network management, unit.
D2 teaches the Service Management Function 120 receives the service requirements from the Customer 110, and manages the services provided by the Operator. Note, the service can be the 3GPP service running on the Network Slice Instance(s). The Service Management Function 120 converts the service requirements to the Network Slice requirements (such as network type, network capacity, QoS requirements, etc.) and provides them to the Network Slice Management Function 130. The Network Slice Management Function 130 manages the Network Slice Instance(s) based on the Network Slice requirements received from the Service Management Function 120. The Network Slice SubNet Management Function 140 manages the Network Slice SubNet Instance(s) based on the Network Slice SubNet requirements received from the Network Slice Management Function 130.  See paragraph 0013.  Upon receipt of the network slice requirements, decides whether a new Network Slice Instance needs to be created. If a new Network Slice Instance is needed, the Network Slice Management Function 130: Generates the Network Slice Template; Generates the Network Slice Subnet requirements, and sends the Network Slice SubNet requirements to the Network Slice Subnet Management Function, NSSMF, 140 (third network management unit). The Network Slice Subnet requirement may be for creation of a new Network Slice Subnet Instance, NSSI, or for reuse and modification of an existing Network Slice Subnet Instance.  See paragraph 0015.

Regarding claim 21, D1 does not disclose receiving, by the domain management unit, the service traffic information of the network slice subnet from the first network management unit.
D2 teaches the Service Management Function 120 receives the service requirements from the Customer 110, and manages the services provided by the Operator. Note, the service can be the 3GPP service running on the Network Slice Instance(s). The Service Management Function 120 converts the service requirements to the Network Slice requirements (such as network type, network capacity, QoS requirements, etc.) and provides them to the Network Slice Management Function 130. The Network Slice Management Function 130 manages the Network Slice Instance(s) based on the Network Slice requirements received from the Service Management Function 120. The Network Slice SubNet Management Function 140 manages the Network Slice SubNet Instance(s) based on the Network Slice SubNet requirements received from the Network Slice Management Function 130.  See paragraph 0013.  Upon receipt of the network slice requirements, decides whether a new Network Slice Instance needs to be created. If a new Network Slice Instance is needed, the Network Slice Management Function 130 (network management device): Generates the Network Slice Template; Generates the Network Slice Subnet requirements, and sends the Network Slice SubNet requirements (sending, by the first network management unit, the service traffic information of the network slice subnet to a domain management unit) to the Network Slice Subnet Management Function, NSSMF, 140 (receiving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the slice subnet and slice subnet management of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to increase network flexibility for service requests and scalability to support a wide range of service.
Regarding claim 24, D1 discloses a dynamic network slice-switching and handover system and method, which comprises:
receive a network slice management request message, wherein the network slice management request message comprises service traffic information of the network slice (Referring to Figures 2, 3A, and 3B, UE 116, 202 requests a change to second access point at 310 (equivalent to request message comprising service traffic information of the network slice as the service traffic corresponds to the UE’s traffic service that corresponds to the traffic serviced by the network slice).  Equipment of the mobile network provider and/or equipment of a third party managing the slice switching and/or handovers receives the request.  See paragraphs 0063 and 0064.), wherein the service traffic information of the network slice comprises any one of or any combination of the following information about terminal devices: a quantity of terminal devices, a geographic distribution of the terminal devices, a service transmission status of the terminal devices, an activation ratio of the terminal devices, a moving status of the terminal devices, and a roaming status of the terminal devices (Referring to Figures 2, 3A, and 3B, a ; based on the service traffic information of the network slice, deploy the network slice or selecting an available network slice in an existing network (Referring to Figures 2, 3A, and 3B, The received request is evaluated to determine whether the request can or otherwise should be satisfied (based on the service traffic information of the network slice). The evaluation can be based on one or more of several considerations. Considerations include, without limitation, an identity of the subscriber and/or the UE device, an identity of other subscribers and/or equipment, e.g., other UE devices participating in the service, e.g., a calling party and a called party of a VoIP call, a QoS based on a subscription, a QoS requirement of the service and/or applications used by the service, network conditions, e.g., network congestion, delays, bandwidth, and so on. In at least some embodiments, the evaluation 
D1 does not disclose wherein the deploying the network slice comprises determining service traffic information of the network slice subnet based on the service traffic information of the network slice and sending the service traffic information of the network slice subnet to the domain management unit; the domain management unit configured to: receive the service traffic information of the network slice subnet from the network management unit. 
D2 teaches the Service Management Function 120 receives the service requirements from the Customer 110, and manages the services provided by the Operator. Note, the service can be the 3GPP service running on the Network Slice Instance(s). The Service Management Function 120 converts the service requirements to the Network Slice requirements (such as network type, network capacity, QoS requirements, etc.) and provides them to the Network Slice Management Function 130. The Network Slice Management Function 130 manages the Network Slice Instance(s) based on the Network Slice requirements received from the Service Management Function 120. The Network Slice SubNet Management Function 140 manages the Network Slice SubNet Instance(s) based on the Network Slice SubNet requirements received from the Network Slice Management Function 130.  See paragraph 0013.  Upon receipt of the network slice 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the slice subnet and slice subnet management of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to increase network flexibility for service requests and scalability to support a wide range of service.

Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive.
On page 7 of the remarks, regarding claims 6 and 20, the Applicant argues the 112 rejection should be withdrawn.  The Examiner respectfully disagrees.  Claim 6 depends from claim 1, which only recites one network management unit.  Therefore, claim 6 read in light of claim 1 recites a network management unit and a third network management unit, which lacks a 
On page 8 of the remarks, regarding claim 1 and 9, the Applicant argues D1 does not disclose the network slice management request message and deploying or selecting a network slice based on the service traffic information in the network slice management request message.  The Examiner respectfully disagrees.  The Examiner utilizes a broad literal reasonable claim interpretation.  The claims comprise broad terms, with a corresponding number of reasonable interpretations.  D1 discloses a service request component 202 that can receive a request for a service (e.g., streaming video, navigation service, content delivery service, emergency service, etc.) (under a broad literal reasonable interpretation the type of service can be interpreted as a service transmission status of the terminal device) from a UE.  See paragraph 0026.  D1 further discloses received request is evaluated to determine whether the request can or otherwise should be satisfied (based on the service traffic information of the network slice). The evaluation can be based on one or more of several considerations. Considerations include, without limitation, an identity of the subscriber and/or the UE device, an identity of other subscribers and/or equipment, e.g., other UE devices participating in the service, e.g., a calling party and a called party of a VoIP call, a QoS based on a subscription, a QoS requirement of the service and/or applications used by the service, network conditions, e.g., network congestion, delays, bandwidth, and so on. The evaluation is based at least in part on an SLA of a subscriber of the requesting UE and/or subscribers of other UEs participating cooperatively in the service with the UEs, e.g., SLAs of the calling and/or called parties. See paragraphs 0063 and 0064.  To the extent that the request is permitted, the network alone or in cooperation with equipment of a third party, such as equipment of a third party service provider providing the service and/or equipment . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu et al. (US 2018/0359644 A1) – slice information changing method for changing slice information in a system in a virtual network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462